--------------------------------------------------------------------------------

Exhibit 10.24

NON-COMPETE AGREEMENT




THIS AGREEMENT dated as June 28, 2007 by and among PHOTONICS INTERNATIONAL,
INC., a Minnesota corporation (“Purchaser”), ANIL K. JAIN ("Jain"), APA
OPTRONICS (INDIA) PRIVATE LIMITED ("APA India"), APA ENTERPRISES, INC., a
Minnesota corporation ("Seller"), and APA CABLES & NETWORKS, INC., a Minnesota
corporation ("APACN").  Seller and APACN and their subsidiaries, collectively,
are referred to herein as "APA".


WITNESSETH:


WHEREAS, Seller and Purchaser are parties to that certain Stock Purchase
Agreement dated June 28, 2007, pursuant to which Purchaser will acquire all of
the stock of APA India owned by Seller (the "Purchase Agreement"); and


WHEREAS, Jain is the sole owner of Purchaser and has guaranteed the performance
of Purchaser's obligations to Seller; and


WHEREAS, Jain, Purchaser and APA India, directly and indirectly, will be
financially benefited by the Purchase Agreement; and


WHEREAS, as a condition to closing the Purchase Agreement and in order to
satisfy a requirement set forth therein, Seller is entitled to receive a
covenant not to compete and other agreements set forth herein from Jain,
Purchaser and APA India.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, Purchaser, Seller, Jain, and APA India agree as follows:


ARTICLE I
NON-COMPETE COVENANTS


1.1           In order to satisfy a condition of the Purchase Agreement, during
the two (2) year period commencing with the date of this Agreement, Jain,
Purchaser, and APA India shall not, directly or indirectly, sell or offer to
sell any telecommunications products, materials or components of a type offered
by APACN, as described on Schedule A, to any person or entity who will utilize
or deploy such products, materials, or components in the United States;
provided, however, that Jain, Purchaser and APA India may offer and sell such
products, materials, or components to APACN.


1.2           Within five (5) business days after the date of execution of this
Agreement, Jain and Purchaser shall (a) change the website address of APA India
from "apaoptronics.com" to "apaoptronics.in.com"; or (b) shall prominently state
on said website that the principal executive office of APA India is in India.


1.3           During the two-year restricted period referenced in Section 1.1
above, APA and APACN shall not direct any selling efforts to India or engage in
any selling activity in India.


--------------------------------------------------------------------------------



ARTICLE II
NON-DISCLOSURE COVENANT


During and after the term of this Agreement, Purchaser, Jain and APA India shall
not communicate, divulge or use, any secret, confidential information,
confidential customer list, or trade secrets of APACN or Seller.  This
obligation shall apply with respect to any such item until such item ceases to
be secret or confidential, as determined by APACN and Seller in their sole
discretion.


ARTICLE III
REMEDIES


In the event of any actual or threatened breach of the provisions of Articles I
or II hereof, the injured party shall be entitled to all rights and remedies
available at law or in equity, including without limitation the right to obtain
damages for such breach or non-adherence and the right to enjoin the party in
breach or any person or entity in or threatening breach or non-adherence from
commencing or continuing, and to remedy, the activities which constitute such
breach or non-adherence.  Should Jain, Purchaser or APA India breach any of the
provisions contained in the Purchase Agreement or related documents, Seller
shall be entitled to offset its damages against amounts due to Jain from Seller
as separation payment in connection with his termination as president/chief
executive officer of Seller.


ARTICLE IV
CONSIDERATION


Jain, Purchaser, APA India, Seller, and APACN each acknowledge that it will be
benefited by the Purchase Agreement and has received adequate consideration for
its covenants contained herein.


ARTICLE V
MISCELLANEOUS


5.1           Entire Agreement; Use of Terms.  This Agreement, together with the
Purchase Agreement and the other agreements referenced in the Purchase
Agreement, contains the entire agreement among the parties, superseding in all
respects any and all prior oral or written agreements or understandings
pertaining to the subject matter hereof and transactions contemplated hereby,
and shall be amended or modified only by a written instrument signed by all of
the parties hereto; provided, however, that this Agreement does not supercede or
replace the Nondisclosure and Noncompete Agreement dated May 5, 1999 between
Seller and Jain.


5.2           Waiver.  No waiver by any party of any condition, or of the breach
of any term, covenant, representation or warranty contained in this Agreement,
whether by conduct or otherwise, in any one or more instances shall be deemed to
be or construed as a further and continuing waiver of any such condition or
breach or a waiver of any other condition or breach of any other term, covenant,
representation, or warranty of this Agreement, or the agreements and documents
executed in connection herewith.


5.3           Binding Effect; Assignment.  This Agreement shall be binding upon
and shall inure to the benefit of and be enforceable by, the parties hereto and
their respective heirs, successors and assigns.

-2-

--------------------------------------------------------------------------------



5.4           General.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.  The section headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  This Agreement shall be governed, enforced
and construed under the laws of the State of Minnesota, USA.


5.5           Joint and Several Liability.  All agreements, covenants,
representations, and warranties of Jain, Purchaser and APA India hereunder shall
be joint and several obligations of Jain, Purchaser and APA India.
 
SELLER:
 
PURCHASER:
             
APA ENTERPRISES, INC.
 
PHOTONICS INTERNATIONAL, INC.
                           
By:
/s/ Ronald G. Roth
 
By:
/s/ Anil K. Jain  
 
Its:  Chairman
   
Anil K. Jain  
       
Chief Executive Officer  
                                 
APA OPTRONICS (INDIA)
     
PRIVATE LIMITED
                                 
By:
/s/ Anil K. Jain  
       
Anil K. Jain  
       
President  
                                   
/s/ Anil K. Jain  
       
Anil K. Jain, as an individual  
                                   
APA CABLES & NETWORKS, INC
                                 
By:
/s/ Cheri B. Podzimek  
       
Its:
President 

 
-3-

--------------------------------------------------------------------------------



SCHEDULE A
 
 
1.           The following "passive" products:
 
OSP optical fiber cabinets
 
Optical fiber frames
 
Optical fiber panels
 
Optical fiber cable, connectors, assemblies and attenuators
 
Copper cable, connectors and assemblies
 
 
2.          Optical branching components, as illustrated on the APACN website
(www.apacn.com) under "optical products"
 
 
-4-

--------------------------------------------------------------------------------